Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed August 25, 2022.  
Claims 1-22 are pending in the instant application.

Election/Restrictions
Applicant’s election of Group III (claims 18-22) in the reply filed August 25, 2022 is acknowledged.  Applicant’s further election of siRNA directed to SMPD3 mRNA as the SMPD3 inhibitor in the reply filed August 25, 2022 is also acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely made the restriction (election) requirement in the reply filed August 25, 2022.
The requirement for election is still deemed proper and is made FINAL.
Accordingly, claims 18-22 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed March 3, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed April 3, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
The listing of references in the specification at pages 18-20 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings
The Drawings filed on March 3, 2020 are acknowledged and have been accepted by the Examiner.  NOTE:  Applicant’s Petition Under 37 CFR § 1.84(a)(2) to accept color drawings has been GRANTED.  See correspondence filed October 26, 2020.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-22 are rejected under 35 U.S.C. 103 as being obvious over Howlett et al. (Drug Safety, 1999 June 20:489-503).
The claims are drawn to a method for treating insulin resistance and/or type-2 diabetes, the method comprising administering an inhibitor of sphingomyelin phosphodiesterase 3 (SMPD3) to a subject in need thereof, under conditions sufficient to treat insulin resistance and/or type-2 diabetes, wherein the inhibitor of SMPD3 is metformin.
Howlett et al. is a review article and teaches that metformin has been used for over 40 years as an effective glucose-lowering agent in type 2 diabetes.  Howlett et al. teach that treatment of type 2 diabetes mellitus with metformin offers greater protection against the chronic vascular complications of type 2 diabetes mellitus.  Howlett et al. teach that metformin administration improves glucose metabolism in the subject with diabetes.  See Table II.
Howlett et al. does not necessarily teach that administration of metformin to a subject with diabetes will inhibit SMPD3, however, the prior art to Howlett et al. discloses the same method step as presently claimed.  Namely, administering metformin to a subject suffering from type-2 diabetes.  Any underlying mechanism of action would naturally flow and be inherent to administration of the metformin compound to the subject.  See MPEP 2112 with respect to inherency.    
Furthermore, Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, administration of metformin to a subject suffering from type-2 diabetes will inhibit SMPD3, absent some evidence to the contrary.   
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).
Also, Howlett et al. does not necessarily teach that SMPD3 stimulates ceramide generation and RNA loading into extracellular vesicles (EVs).  However, it is noted that that SMD3 stimulates ceramide generation and RNA loading into EVs as evidenced by Matsuzaka et al. (PLOS ONE, 2016 Vol. 11: e0167811, pages 1-23) and/or Dinkins et al. (The Journal of Neuroscience, 2016 Vol. 36:8653-8667).
Before the effective filing date of the claimed invention, it was well-known in the art that metformin reduces insulin resistance in type 2 diabetes.  It would have been obvious and a person of ordinary skill in the art would have been motivated to devise the methods of Applicant’s claimed invention and with a reasonable expectation of success using the teachings and motivation of Howlett et al.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


******
Claims 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being obvious over Verma et al. (SpringerPlus, 2014 Vol. 3, pages 1-12).
The claims are drawn to a method for treating insulin resistance and/or type-2 diabetes, the method comprising administering an inhibitor of sphingomyelin phosphodiesterase 3 (SMPD3) to a subject in need thereof, under conditions sufficient to treat insulin resistance and/or type-2 diabetes, wherein the inhibitor of SMPD3 is GW4869.
The present Specification explicitly discloses:
Sphingomyelin Phosphodiesterase 3 (SMPD3, also known as nSMase2)”
Verma et al. teach that inhibition of neutral sphingomyelinase (nSMase) by small molecule inhibitor, GW4869 can protect C2C12 skeletal muscle myotubes from palmitate induced insulin resistance.  
Verma et al. also teach that inhibition of nSMase by GW4869 improves myotubes oxidative capacity; reduces triglyceride storage; reduces cellular stress, inflammation and improves cell survival; and the in vitro data are in agreement with what is observed in diabetic patients. 
Verma et al. conclude that inhibition of nSMase can be a good approach to reduce skeletal muscle insulin resistance and defects in metabolism.
Verma et al. does not necessarily teach that administration of small molecule inhibitor, GW4869 will inhibit SMPD3, however, the prior art to Verma et al. teaches and suggests the same method step as presently claimed.  Namely, administering small molecule inhibitor, GW4869 to a subject suffering from insulin resistance.  Any underlying mechanism of action would naturally flow and be inherent to administration of the GW4869 compound to the subject.  See MPEP 2112 with respect to inherency.    
Furthermore, Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, administration of GW4869 to a subject suffering from insulin resistance will inhibit SMPD3, absent some evidence to the contrary.   
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).
Also, Verma et al. does not necessarily teach that SMPD3 stimulates ceramide generation and RNA loading into extracellular vesicles (EVs).  However, it is noted that that SMD3 stimulates ceramide generation and RNA loading into EVs as evidenced by Matsuzaka et al. (PLOS ONE, 2016 Vol. 11: e0167811, pages 1-23) and/or Dinkins et al. (The Journal of Neuroscience, 2016 Vol. 36:8653-8667).
Before the effective filing date of the claimed invention, it was known in the art that GW4869 can be used to treat insulin resistance in a subject.  It would have been obvious and a person of ordinary skill in the art would have been motivated to devise the methods of Applicant’s claimed invention and with a reasonable expectation of success using the teachings and motivation of Verma et al.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


******
Claims 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being obvious over WO 2010040571 A2.
The claims are drawn to a method for treating insulin resistance and/or type-2 diabetes, the method comprising administering an inhibitor of sphingomyelin phosphodiesterase 3 (SMPD3) to a subject in need thereof, under conditions sufficient to treat insulin resistance and/or type-2 diabetes, wherein the inhibitor of SMPD3 is a siRNA directed to SMPD3 mRNA.
WO 2010040571 teaches a method for treating type-2 diabetes, the method comprising administering an inhibitor of sphingomyelin phosphodiesterase 3 (SMPD3) to a subject in need thereof.  WO 2010040571 teaches the SMPD3 inhibitor is a siRNA molecule.  More specifically, the invention of WO 2010040571 is directed to the use of particular human genes, nucleic acids hybridizing to said genes, and gene products encoded thereby in the context of the diagnosis and/or therapy of metabolic and/or cancerous diseases, preferably of diabetes mellitus, and wherein the gene is SMPD3.  See Abstract and pages 16, 29 and 31, for example.  Also, see claim 22.  
WO 2010040571 teaches that the siRNA composition of their invention are used for the preparation of a medicament, in particular for the preparation of a medicament for preventing, treating, or ameliorating metabolic and tumorous diseases, in particular type 1 and/or type 2 diabetes mellitus, and/or diabetes-caused diseases.  See page 35, for example. 
WO 2010040571 does not necessarily teach that administration of siRNA targeted to SMPD3 will reduce pro-inflammatory exosome secretion, decrease local and systemic inflammation, and improve glucose metabolism, however, the prior art to WO 2010040571 teaches and suggests the same method step as presently claimed.  Namely, administering siRNA targeted to SMPD3 to a subject suffering from diabetes.  Any underlying mechanism of action would naturally flow and be inherent to administration of the siRNA targeted to SMPD3 to the subject.  See MPEP 2112 with respect to inherency.    
Furthermore, Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, administration of siRNA targeted to SMPD3 to a subject suffering from diabetes will reduce pro-inflammatory exosome secretion, decrease local and systemic inflammation, and improve glucose metabolism, absent some evidence to the contrary.   
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).
Also, WO 2010040571 does not necessarily teach that SMPD3 stimulates ceramide generation and RNA loading into extracellular vesicles (EVs).  However, it is noted that that SMD3 stimulates ceramide generation and RNA loading into EVs as evidenced by Matsuzaka et al. (PLOS ONE, 2016 Vol. 11: e0167811, pages 1-23) and/or Dinkins et al. (The Journal of Neuroscience, 2016 Vol. 36:8653-8667).
Before the effective filing date of the claimed invention, it was known in the art that siRNA targeted to SMPD3 can be used to diabetes in a subject.  It would have been obvious and a person of ordinary skill in the art would have been motivated to devise the methods of Applicant’s claimed invention and with a reasonable expectation of success using the teachings and motivation of WO 2010040571.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635